MEMORANDUM **
David L. Smith appeals from the district court’s decision not to change his sentence following limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Smith contends that the district court erred by declining to consider his written allocution, or any other information outside of the original sentencing record. This contention is foreclosed by United States v. Silva, 472 F.3d 683, 688 (9th Cir.2007) (stating that “an Ameline remand merely requires review of the record and the views of counsel”).
Smith further contends that his sentence is unreasonable because the district court increased his sentence as a result of his allocution at his original sentencing. However, this contention is not reviewable. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.